            Case 7:19-cr-00195-KMK Document 52 Filed 06/29/21 Page 1 of 1
                                            U.S. Department of Justice

                                                                   United States Attorney
                                                                   Southern District of New York
                 MEMO ENDORSED                                     United States District Courthouse
                                                                   300 Quarropas Street
                                                                   White Plains, New York 10601


                                                                   June 29, 2021
BYECF

The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

           Re:     United States v. Karen Polonia Alcantara, et al., 19 Cr. 195 (KMK)

Dear Judge Karas:

       The Government respectfully submits this letter, with the consent of counsel to each
defendant, to request an approximately 60-day adjournment of the upcoming status conference,
previously scheduled for June 29, 2021.

         The parties have been discussing potential dispositions of the case without trial, and in the
coming weeks, counsel anticipates that defendant John Estrella will be prepared to enter a guilty
plea pursuant to a plea agreement. The adjournment will provide the parties with time to finalize
plea discussions. Additionally, the Government has made electronically stored information and
other discovery available to the defense. To allow the defense time to review the discovery and
determine what motions, if any, they wish to make, and in light of the COVID-19 pandemic and
related restrictions on travel and contact, the Government requests that the time between the date
of this letter and the next scheduled conference date be prospectively excluded under the Speedy
Trial Act, 18 U.S.C. § 3161 (h)(7)(A), in the interest of justice.

Granted. The conference is adjourned to 9/    di i  /21 ,          Respectfully submitted,
at  11 ;  0 O . Time is excluded until then, in the interests of
justice, to allow for the review of discovery and for the filing
of any motions. The interests of justice of from this              AUDREY STRAUSS
exclusion outweigh the public's and Mr. Estrella's interests       United States Attorney
in a speedy trial. See 18 U.S.C. Section 3161 (h)(?)(A).



lp'd'.Z/IL,,                                                   By:          /s
                                                                     Christopher D. Brumwell
 6/29/21                                                             Assistant United States Attorney
                                                                     212-637-2477
